Citation Nr: 1116620	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  05-10 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for status post acromioclavicular (AC) repair of the left shoulder, and a rating in excess of 20 percent from December 19, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from May 1982 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, granted service connection for status post acromioclavicular (AC) repair of the left shoulder and assigned a 10 percent rating effective June 2002.  In a July 2008 rating decision, the RO assigned a higher 20 percent rating effective December 19, 2007.  

Even though the disability rating was increased, the United States Court of Appeals for Veterans Claims ("the Court") has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.

In June 2009, the Veteran testified at a Board hearing before the undersigned.  In November 2009, the Board remanded this case for additional development.  One of the remand directives was for the matter of whether the Veteran had neurological disability due to or associated with his left shoulder disability.  In a January 2011 rating decision, service connection for C7-8 radiculopathy of the left (major) upper extremity was granted and a 40 percent rating was assigned.  The Veteran did not initiate an appeal as to that matter.  The Veteran is also already separately service connected for ulnar palsy of the left elbow, rated as 10 percent disabling, and a scar, residual of his left shoulder surgery, rated as 10 percent disabling.


FINDINGS OF FACT

1.  Prior to December 19, 2007, motion of the left arm/shoulder was not limited to shoulder level; the Veteran did not have nonunion or dislocation of the clavicle or scapula, malunion of the humerus, recurrent dislocations, fibrous union, nonunion, or loss of the head of the humerus.

2.  As of December 19, 2007, motion of the left arm/shoulder was not limited to midway between the side and shoulder level; the Veteran does not have dislocation of the clavicle or scapula, malunion of the humerus, recurrent dislocations, fibrous union, nonunion, or loss of the head of the humerus.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for status post AC repair of the left shoulder, prior to December 19, 2007, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a, Part 4, Diagnostic Code 5101-5201 (2010).

2.  The criteria for a rating in excess of 20 percent for status post AC repair of the left shoulder, from December 19, 2007, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a, Part 4, Diagnostic Code 5101-5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in July 2002 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  An additional letter that included Dingess notice was sent to the Veteran in April 2008.  His claim was readjudicated in a January 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Regardless, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided was legally sufficient, VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, the Veteran's pertinent medical records to include VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded VA examinations, with the last one conducted in May 2010.  38 C.F.R. § 3.159(c)(4).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  This examinations are adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).



Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has been a material change in the disability level and staged ratings are warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

In conjunction with his claim, the Veteran was afforded a VA examination in August 2002.  Painless active range of motion of the left shoulder was mildly limited with flexion from zero to 165 degrees, abduction of zero to 160 degrees, extension of zero to 35 degrees, adduction of zero to 25 degrees, internal rotation of zero to 45 degrees, and external rotation of zero to 35 degrees.  There was no drop arm test.  There was mild discomfort with apprehension testing.  Deep tendon reflexes of the left shoulder were hypoactive at biceps, triceps, and brachioradialis.  No apparent sensory deficit was shown.  X-rays revealed widening of the AC joint at 1.5 centimeter and there was bony defect at the AC joint space.  The impression was residuals of left shoulder surgery, Grade 3 AC separation, with mild limitation in active range of motion.  

In March 2003, the Veteran was seen by Linda M. Russin, D.O., and a magnetic resonance imaging (MRI) was performed.  The MRI showed there are post surgical changes at the level of the AC joint and distal clavicle region.  There was no evidence for acute osseous abnormality.  Cystic change was noted within the superior glenoid likely due to underlying degenerative change.  In addition, there was supraspinatus tendinosis/tendinopathy with a suggestion of a tiny partial thickness tear, but no evidence for full thickness tear.  

An April 2003 report From Willis W. Willard, M.D., revealed that the Veteran had no swelling, ecchymosis, or deformity about the shoulder.  There was no significant muscle atrophy.  The incision was healed and there was tenderness in the AC joint.  There was pain with cross arm abduction.  Impingement and Hawkin's signs were negative.  The shoulder was stable in all directions to translation.  Inferior sulcus sign was negative.  There was negative anterior apprehension sign as well as negative Speeds test.  Sensory, motor, reflex, and vascular exams of the extremity were within normal limits.  AC stress test was negative.  Examination of the elbow and wrist were normal.  The impression was left shoulder status post Weaver Dunn reconstruction and distal clavicle resection for Grade II separation.  

April 2004 VA records noted that the Veteran had chronic left shoulder pain.  

A July 2005 MRI revealed an intrasubstance tear of the supraspinatus tendon at its attachment, probable calcific tendonitis at the insertion of the supraspinatus tendon, and degenerative changes of the glenohumeral joint.  

In September 2006, the Veteran was afforded another VA examination.  At that time, the Veteran stated that he had left shoulder pain at a level of 4-5 on a scale of 0-10 with 10 being worse, on a daily basis.  Moving a certain way caused excruciating pain, sometimes like a shock from the elbow down.  Trying to lie on his side was impossible and he indicated that he could not sleep on his left side.  He had limitation in maneuvers such as throwing a ball or pitching a call.  He could not reach out to the back ,forward, or to the sides, and had to be extremely cautious.  He stated that the flare-ups of pain could happen at any time, depending on his activities and movements.  Physical examination revealed no tenderness.  There was an old healed surgical scar on the anterior aspect of the shoulder which was in a curvilinear fashion and was 10 centimeters long, with no tenderness  There were also no scar deformities or adherence to the underlying tissues.  Active range of motion was 140 degrees from the zero position.  Passively, it was 150 degrees.  At 150 degrees, there was some tightness.  The Veteran stated that it was uncomfortable at 150 degrees, his demeanor did not appear to show any additional discomfort and he was able to perform repetitive range of motion up to 150 degrees with no complaints.  Active flexion was 155 degrees, passive flexion was 165 degrees.  He did not offer any additional complaints except for the slight tightness at 165 degrees.  The Veteran stated that from 30 degrees, onward, he felt some discomfit; however, as noted, the examiner did not observe such discomfort and the Veteran was able to make the movements.  Internal rotation was markedly limited at 50 degrees actively and 55 degrees passively.  The Veteran stated that he felt that the shoulder might pop out.  External rotation was 70 degrees actively and 80 degrees passively at which point there was moderate discomfort.  Repetitive motion revealed the same findings.  Drop arm test was negative and manual muscle strength was normal.  Apprehension test was negative and there was no evidence of giving way.  X-rays revealed that the AC joint space was somewhat prominent, probably representing ligamentous injury.  Postoperative changes and degenerative changes were noted.  The impression was status post left clavicle dislocation with surgical repair; rotator cuff syndrome.  

October 2006 VA records revealed full active forward flexion and abduction without any discomfort or ratcheting.  He had limited reach behind the back touching to L5.  There was mild tenderness over the area of the AC joint.  There were two scars, one directly over the end of the upper clavicle and the other a little farther, distally.  Both were well-healed and non-tender.  There was no instability with stressing of the shoulder joint.  There was no significant instability of the distal clavicle, just a little minor depression pain.  X-rays were consistent with the previous Weaver-Dunn with some ossification between the clavicle and coracoids process.  There was also the distal tip of the screw which was broken off in the coracoids process.  The subacromial space was well maintained.  There was some flattening and increased sclerosis in the area of the greater tuberosity and some mild degenerative changes in the glenohumeral portion of the joint.  The MRI report was not clear on motor.  However, it was noted that there was an intrasubstance tear in the area of insertion.  The impression was left shoulder and upper arm pain what was related to a combination of rotator cuff tendinopathy and a small tear and impingement related to subacromial space pathology following AC joint injury following the Weaver-Dunn procedure.  An electromyography (EMG) was normal.  

May 2007 VA records showed that he Veteran's prior incision was well-healed.  There was no erythema or warmth.  There was tenderness over the anterior aspect of the acromion process.  There was some slight ac joint tenderness.  Active passive forward flexion with some stiffness to about 160 degrees.  Abduction was to about 120 degrees with some stiffness.  The Veteran had some slight rotator cuff weakness in forward flexing or abducting of the right arm against resistance.  The Veteran received a Cortisone injection.  

A December 19, 2007 VA medical record revealed that the veteran had full range of motion of the left shoulder, but had pain beyond 90 degrees of abduction and beyond 120 degrees of forward flexion.  There was no actual area of significant point tenderness.  The area of discomfort was definitely along the infraspinatus area.  The Veteran had mild tenderness in the muscle mass itself.  The diagnosis was rotator cuff strain and possible new tear of the infraspinatus.  A subsequent MRI revealed moderate to large joint effusion, fluid in the joint, degenerative arthritis changes, subchondral cyst, and small tear in the supraspinatus tendon.  

March 2008 records showed full motion of the left shoulder with mild discomfort that limited motion.  The diagnosis was glenohumeral arthritis which was probably responsible for left shoulder pain.  

In May 2008, the Veteran was afforded another VA examination.  Physical examination revealed an old healed surgical scar on the anterior aspect of the shoulder which was in a curvilinear fashion.  It was nontender and there were no deformities.  It was not adherent to underlying tissue.  Active range of motion of the left shoulder  revealed abduction to 90 degrees with no pain and pain from there onward.  Repetitive motion revealed the same levels, actively and passively without any additional complaints of pain.  Forward flexion was to 140 degrees actively without any complaints of pain.  Passively, it was to 165 degrees without any additional complaints of pain.  Repetitive range of motion indicated 160 degrees actively without any additional complaints of pain.  Extension was 25 degrees actively and 35 degrees passively; however, at 225 degrees of active and 35 degrees of passive extension, he felt tightness.  Internal rotation was markedly limited to 45 degrees actively and 55 degrees passively.  At 45 degrees of internal rotation, he complained of moderate discomfort on the lateral and superior aspect of the shoulder.  Repetitive motion remained the same with no additional complaints of pain.  External rotation was 70 degrees actively and 80 degrees passively without pain or discomfort and repetitive motion was the same.  The drop arm test was negative.  Manual muscle strength was normal.  Apprehension test was negative and there was no evidence of giveaway weakness.  There was no asymmetry of the shoulder girdles.  There was no atrophy of the muscles.  Sensory testing was intact.  X-rays revealed degenerative changes.  The examiner indicated that he Veteran was capable of performing sedentary employment.  The diagnosis was status post left clavicle dislocation with surgical repair and residuals as well as rotator cuff syndrome.  

In June 2009, the Veteran testified at a Board hearing.  He described being unable to lift his arm above shoulder level due to pain, but he also indicated that there was pain prior to that point.  

In November 2009, the Board remanded this case.  The Veteran and his representative requested that the Veteran be reexamined.  It was noted that the Veteran was left-hand dominant and that the evidence showed that he  appeared to have a tear and the Veteran and his representative asserted that there were also neurological deficits.  Accordingly, a new examination was ordered.  

The requested examination was conducted in May 2010.  At that time, the Veteran reported that he had chronic, throbbing left shoulder pain.  He related that he had difficulty with overhead reaching, pushing, pulling, running, and twisting.  He took anti-inflammatories daily to control his pain and pain sometimes curtailed the amount of time that he could work on his farm.  Physical examination revealed an 8 centimeter scar over the left shoulder.  The scar was mobile, nontender, and not adherent to deeper tissue.  There was no keloid formation.  Range of motion revealed abduction to 90 degrees, forward flexion to 110 degrees, internal rotation to 60 degrees, and external rotation to 15 degrees.  On abduction, pain began at 90 degrees, on forward flexion at 100 degrees, and internal rotation at 20 degrees, and on external rotation at 15 degrees.  Three repetitive motions were performed and DeLuca was considered.  The examiner stated that there was no additional loss of motion due to pain, fatigue, weakness, or incoordination.,  Neurological examination revealed cervical spine deficits and weakness (a separately service-connected disability).  The diagnoses were third degree separation of the left shoulder with resection of the clavicle resulting in range of motion and symptoms as described.  A separate addendum opinion was provided regarding the etiology and nature of the cervical spine disability.  

The Veteran's left shoulder disability has been evaluated as 10 percent disabling effective June 1, 2002, and 20 percent disabling December 19, 2007.  The assigned ratings were made under Diagnostic Code 5010-5201.  The Diagnostic Code 5010 refers to degenerative arthritis which is rated based on limitation of motion, per Diagnostic Code 5201 as set forth below.  

Diagnostic Code 5201 provides that limitation of motion of the major arm to shoulder level warrants a 20 percent rating; midway between the side and shoulder level warrants a 30 percent rating.  When motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major arm.

Under Diagnostic Code 5202, for impairment of the humerus in the major arm, a 20 percent rating is warranted when there is malunion, with moderate deformity, a 30 percent rating is warranted when there is marked deformity.  Also under Diagnostic Code 5202, for recurrent dislocations of the major arm at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes, and guarding of movement only at shoulder level; a 30 percent rating is granted when there are frequent episodes and guarding of all arm movements.  A 50 percent rating is granted for fibrous union; a 60 percent rating is granted for nonunion (false flail joint); and an 80 percent rating is granted for loss of head of (flail shoulder) for the major arm.

Under Diagnostic Code 5203, for impairment of the clavicle or scapula in the major arm, a 10 percent rating is granted for malunion or nonunion without loose movement; a 20 percent rating is granted for nonunion with loose movement or for dislocation.

In this case, the Board notes that the Veteran does not have malunion of the humerus, fibrous union of the humerus, nonunion (false flail joint) of the humerus, or loss of head of (flail shoulder) the humerus.  Thus, his shoulder disability will not be rated on any of those bases.  Prior to December 19, 2007, the evidence of record does not support the assignment of a rating in excess of 10 percent for the Veteran's service-connected shoulder disability under Diagnostic Code 5203, and as of that date, 20 percent is the highest rating, so a higher rating may not be assigned.  

The Veteran's disability may be rated based on limitation of motion.  Prior to December 19, 2007, under Diagnostic Code 5201, in order for a higher rating to be warranted, motion would have to be limited to shoulder level, which it was not.  A review of the August 2002, September 20006, October 2006, and May 2007 evaluations all revealed flexion and abduction above shoulder level, even considering pain and the other DeLuca factors.  Thus, a higher rating is not warranted prior to December 19, 2007.  

As of December 19, 2007, the Veteran's motion of the left arm/shoulder was limited to shoulder level due to pain, but not to midway between the side and shoulder level.  The May 2008 and May 2010 examination show movement to at least shoulder level, with DeLuca directives being considered.  Accordingly, a higher rating is not warranted as of December 19, 2007.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against the claim.  

In denying the claim for a higher rating both before and as of December 19, 2007, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left shoulder disability with the established criteria found in the rating schedule for left shoulder disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to an initial rating in excess of 10 percent for status post AC repair of the left shoulder prior to December 19, 2007 is denied.  

Entitlement to a rating in excess of 20 percent for status post AC repair of the left shoulder from December 19, 2007 forward is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


